

Exhibit 10.6


THIRD AMENDMENT TO
CREDIT AGREEMENT AND LIMITED WAIVER AND FORBEARANCE


THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER AND FORBEARANCE
(this “Amendment”), dated as of August 15, 2016, is entered into by and among
Hooper Holmes, Inc., a New York Corporation (“Borrower”), each of the
undestigned financial institutions (individually each a “Lender” and
collectively “Lenders”) and SWK FUNDING LLC, a Delaware limited liability
company, in its capacity as administrative agent for the other Lenders (in such
capacity, “Agent”).
RECITALS
WHEREAS, Borrower, Agent and Lenders entered into that certain Credit Agreement
dated as of April 17, 2015, (as the same may be further amended, modified or
restated from time to time, being hereinafter referred to as the “Credit
Agreement”; capitalized terms used in this Amendment are defined in the Credit
Agreement unless otherwise stated);
WHEREAS, Borrower (a) has failed to maintain Consolidated Unencumbered Liquid
Assets of at least $750,000 as measured on June 30, 2016 as required pursuant to
Section 7.13.1 of the Credit Agreement, (b) has failed to achieve Aggregate
Revenue for the twelve (12) consecutive month period ending June 30, 2016 of at
least $34,000,000 as required pursuant to Section 7.13.2 of the Credit
Agreement, and (c) has failed to achieve EBITDA, on a consolidated basis, for
the six (6) consecutive month period ending June 30, 2016 of at least
–($2,000,000) as required pursuant to Section 7.13.3 of the Credit Agreement,
each of which failures constitutes an Event of Default under Section 8.1.4(a) of
the Credit Agreement (the “Specified Default”);
WHEREAS, by reason of the existence of the Specified Defaults, Agent has full
legal right to exercise its rights and remedies under the Credit Agreement and
the other Loan Documents upon the occurrence of an Event of Default, and
Borrower has no defenses, offsets or counterclaims to the exercise of such
rights and remedies;
WHEREAS, Borrower requested that (i) Agent, for the period from the date hereof
until September 30, 2016, forbear from exercising its rights and remedies under
the Loan Documents solely with respect to the Specified Defaults and (ii) Agent
and Lenders enter into this Amendment; and
WHEREAS, Agent and Lenders are willing (i) for the period from the date hereof
through the Forbearance Period (as defined below) to forbear from exercising its
rights and remedies under the Loan Documents with respect to the Specified
Defaults and (ii) subject to the satisfaction or waiver, in Agent’s sole
discretion, of each of the conditions precedent set forth herein, to amend the
Credit Agreement as set forth below.
AGREEMENT





--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
Agreement to Forbear


1.1    Agreement to Forbear. During the period commencing on the date hereof and
ending on the earlier to occur of (i) September 30, 2016 and (ii) the occurrence
of any Additional Default (as defined below) (the “Forbearance Period”), and
subject to the other terms and conditions of this Amendment, Agent agrees that
it will forbear from exercising its rights and remedies under the Loan Documents
due to the Specified Defaults. Notwithstanding any provision of this Amendment,
nothing contained herein shall limit any rights or remedies of Agent or any
Lender under the Credit Agreement or any other Loan Document based on any
Default or Event of Default which is not a Specified Default (each an
“Additional Default”). Upon the expiration or termination of the Forbearance
Period, Agent’s forbearance shall automatically terminate and Agent shall be
entitled to exercise any and all of its rights and remedies under this
Amendment, the Credit Agreement and the Loan Documents without further notice;
provided however, that in the event that, (i) Borrower’s Net Accounts Payable
(as defined below) is less than $4,900,000 as measured on September 30, 2016 and
(ii) no Additional Default has occurred and is continuing, Agent and Lenders
shall waive the Specified Defaults. Borrower hereby agrees that Agent and
Lenders shall have no obligation to extend the Forbearance Period. For purposes
of this Amendment, “Net Accounts Payable” shall mean, as of any date of
determination, an amount equal to (x) the aggregate amount of all accounts
payable due and owing by Borrower and its Affiliates minus (y) Borrower’s
Consolidated Unencumbered Liquid Assets minus (z) so long as no “Default” or
“Event of Default” has occurred and is continuing, the amount of any
“Availability” pursuant to that certain Credit and Security Agreement, dated as
of April 20, 2016, by and among the Loan Parties and SCM Specialty Finance
Opportunities Fund, L.P. (as each such capitalized term used in this clause (z)
is defined in such Credit and Security Agreement).
1.2    Limited Waiver and Forbearance. Except as it relates to the forbearance
and potential waiver specifically set forth in Section 1.1 above as it relates
to the Specified Defaults, nothing contained in this Amendment or any other
communication between Agent, any Lender, Borrower or any other Loan Party shall
be a waiver of any past, present or future violation, Default or Event of
Default of Borrower under the Credit Agreement or any Loan Document. Agent and
each Lender hereby expressly reserves any rights, privileges and remedies under
the Credit Agreement and each Loan Document that Lender may have with respect to
any violation, Default or Event of Default, and any failure by Agent or any
Lender to exercise any right, privilege or remedy as a result of the violations
set forth above shall not directly or indirectly in any way whatsoever either
(i) impair, prejudice or otherwise adversely affect the rights of Agent or any
Lender, except as set forth herein, at any time to exercise any right, privilege
or remedy in connection with the Credit Agreement or any Loan Document, (ii)
amend or alter any provision of the Credit Agreement or any Loan Document or any
other contract or instrument or (iii) constitute any course of dealing or other
basis for altering any obligation of Borrower or any rights, privilege or remedy







--------------------------------------------------------------------------------




of Agent or any Lender under the Credit Agreement or any Loan Document or any
other contract or instrument. Except with respect to the forbearance relating
to, and the potential waiver of, the Specified Defaults, nothing in this
Amendment shall be construed to be a consent by Agent or any Lender to any
prior, existing or future violations of the Credit Agreement or any Loan
Document.


1.3    Future Compliance. Borrower is hereby notified that irrespective of (i)
any waivers or consents previously granted by Agent or any Lender regarding the
Credit Agreement and the Loan Documents, (ii) any previous failures or delays of
Agent or any Lender in exercising any right, power or privilege under the Credit
Agreement or the Loan Documents or (iii) any previous failures or delays of
Agent or any Lender in the monitoring or in the requiring of compliance by
Borrower with the duties, obligations and agreements of Borrower in the Credit
Agreement and the Loan Documents, Borrower will be expected to comply strictly
with its duties, obligations and agreements under the Credit Agreement and the
Loan Documents.


ARTICLE II
Amendments to Credit Agreement and Guarantee
2.1Amendment to Section 2.9.1(b) of the Credit Agreement. Effective as of the
Third Amendment Effective Date, Section 2.9.1(b)(iv) of the Credit Agreement is
amended and restated in its entirety to read as follows:
“(iv) FOURTH, (A) as it relates to the Payment Date occurring in November 2016,
to the payment of all principal of the Loans, pro rata based on each Lender’s
Pro Rata Term Loan Share, up to an aggregate amount of $300,000 on such Payment
Date and (B) as it relates to each Payment Date on or after the Payment Date
occurring in February 2017, to the payment of all principal of the Loans, pro
rata based on each Lender’s Pro Rata Term Loan Share, up to an aggregate amount
of $600,000 on any such Payment Date (for the avoidance of doubt, no principal
payment shall be due and owing hereunder on the Payment Date in August 2016);”
2.1    Amendment to Section 7.13 of the Credit Agreement. Effective as of the
Third Amendment Effective Date, Section 7.13 of the Credit Agreement is amended
and restated in its entirety to read as follows:
“7.13. Financial Covenants
7.13.1    Consolidated Unencumbered Liquid Assets.
Not permit the Consolidated Unencumbered Liquid Assets as of the last day of the
Fiscal Quarter ending September, 2016 to be less than $1, as of the last day of
the Fiscal Quarter ending December 31, 2016 to be less than $500,000, and as of
the end of the last day of any Fiscal Quarter thereafter to be less than
$750,000.







--------------------------------------------------------------------------------




7.13.2    Minimum Aggregate Revenue.
Minimum LTM Aggregate Revenue (in millions of Dollars) as of the end of:
Q3 2016
Q4 2016
Q1 2017
Q2 2017 and each Fiscal Quarter thereafter
$34
$38
$41
$42

Not permit the Aggregate Revenue for the twelve (12) consecutive month period
ending on the last Business Day of any Fiscal Quarter (designated by “Q” in the
table below) to be less than the applicable amount set forth in the table below
for such period.
   
7.13.3    Minimum EBITDA.
Not permit the EBITDA of Borrower, on a consolidated basis, for the applicable
period of measure set forth below and ending on the last Business Day of any
Fiscal Quarter (designated by “Q” in the table below) to be less than the
applicable amount set forth in the table below for such period.
Minimum EBITDA as of the end of:
Nine (9) consecutive month period ending Q3 2016
Twelve (12) consecutive month period ending Q4 2016
Twelve (12) consecutive month period ending Q1 2017
Twelve (12) consecutive month period ending Q2 2017
Twelve (12) consecutive month period ending Q3 2017
($2,000,000)
($500,000)
$500,000
$900,000
$2,500,000



ARTICLE III
Conditions Precedent and Post-Closing Obligations







--------------------------------------------------------------------------------




3.1    The effectiveness of the Amendments set forth in Article II above are
subject to the satisfaction of the following conditions precedent in a manner
satisfactory to Agent, unless specifically waived in writing by Agent in its
sole discretion (the date on which all such conditions are satisfied or waived
referred to herein as the “Third Amendment Effective Date”):
A.    “Agent shall have received: (i) this Amendment, duly executed by all
parties hereto and (ii) an amended and restated Closing Date Warrant providing
for an updated “Exercise Price” (as defined therein) equal to the lowest
weighted average closing price for any five consecutive day period for
Borrower's common stock among the closing prices recorded from and after August
15, 2016 though and including the Third Amendment Effective Date and otherwise
in form and substance acceptable to Agent.
B.    Agent shall have received evidence acceptable to Agent in its sole
discretion that Borrower’s Net Accounts Payable is less than $4,900,000 as
measured on September 30, 2016.
C.    The representations and warranties contained herein and in the Credit
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct as of the date hereof, as if made on the date hereof, except for
such representations and warranties as are by their express terms limited to a
specific date.
D.    No Specified Default or Additional Default shall have occurred and be
continuing, unless (i) any such Additional Default has been otherwise
specifically waived in writing by Agent and (ii) such Specified Default shall
have been automatically waived in accordance with Article I hereof.
D.    All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent.
3.2    On the first Business Day of each month, Borrower shall provide to Agent
an updated cash flow forecast for Borrower in form and substance acceptable to
Agent (which shall include a cumulative comparison of actual results to prior
cash flow projections delivered by Borrower).
ARTICLE IV
Ratifications, Representations and Warranties
4.1    Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Borrower, Lenders and Agent agree that the
Credit Agreement and the other Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms. Borrower agrees that this







--------------------------------------------------------------------------------




Amendment is not intended to and shall not cause a novation with respect to any
or all of the Obligations.
4.2    Representations and Warranties. Borrower hereby represents and warrants
to Agent and Lenders that (a) the execution, delivery and performance of this
Amendment, the amended and restated warrant referred to in Section 3.1 above and
any and all other Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite action (as applicable) on the
part of Borrower and will not violate the organizational documents of Borrower;
(b) Borrower’ directors have authorized the execution, delivery and performance
of this Amendment, the warrant referred to in Section 3.1 above and any and all
other Loan Documents executed and/or delivered in connection herewith; (c) the
representations and warranties contained in the Credit Agreement, as amended
hereby, and any other Loan Document are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date (except to the extent such representations and warranties
expressly relate to an earlier date); (d) no Default or Event of Default under
the Credit Agreement, as amended hereby, has occurred and is continuing; (e)
Borrower is in full compliance in all material respects with all covenants and
agreements contained in the Credit Agreement and the other Loan Documents, as
amended hereby; and (f) except as disclosed to Agent, Borrower has not amended
its organizational documents since the date of the Credit Agreement.
ARTICLE V







--------------------------------------------------------------------------------




Miscellaneous Provisions
5.1    Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent and each Lender
to rely upon them.
5.2    Reference to Credit Agreement. Each of the Credit Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement, as amended hereby, are hereby amended so
that any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement, as amended
hereby.
5.3    Expenses of Agent. As provided in the Credit Agreement, Borrower agrees
to pay on demand all costs and expenses incurred by Agent, or its Affiliates, in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of legal counsel, and all costs and
expenses incurred by Agent and each Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the reasonable costs and
fees of legal counsel.
5.4    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
5.5    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Agent and each Lender and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.
5.6    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. This
Amendment may be executed by facsimile or electronic (.pdf) transmission, which
facsimile or electronic (.pdf) signatures shall be considered original executed
counterparts for purposes of this Section 5.6, and each party to this Amendment
agrees that it will be bound by its own facsimile or electronic (.pdf) signature
and that it accepts the facsimile or electronic (.pdf) signature of each other
party to this Amendment.
5.7    Effect of Waiver. No consent or waiver, express or implied, by Agent to
or for any breach of or deviation from any covenant or condition by Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.







--------------------------------------------------------------------------------




5.8    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
5.9    Applicable Law. THE TERMS AND PROVISIONS OF SECTIONS 10.17 (GOVERNING
LAW) AND 10.18 (FORUM SELECTION; CONSENT TO JURISDICTION) OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS
AMENDMENT MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN.
5.10    Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER AND
AGENT.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above‑written.
BORROWER:


HOOPER HOLMES, INC.,
a New York corporation




By:    /s/ Henry E. Dubois    
Name: Henry E. Dubois
Title: Chief Executive Officer and President




#47455014

--------------------------------------------------------------------------------

















AGENT AND LENDER:


SWK FUNDING LLC,
as Agent and a Lender


By:     SWK Holdings Corporation,
its sole Manager


 


By:     /s/ Winston Black    
Name:    Winston Black    
Title:    CEO    




#47455014

--------------------------------------------------------------------------------







REAFFIRMATION OF GUARANTEE AND COLLATERAL AGREEMENT


The undersigned (the “Guarantor”) each hereby acknowledges and agrees to the
amendments of the Credit Agreement contained in this Third Amendment to Credit
Agreement dated as of August 15, 2016 (the “Amendment”), and acknowledges and
reaffirms its obligations owing to Agent and the Lenders under that certain
Guarantee and Collateral Agreement dated as of April 17, 2015 (the “Guarantee
Agreement”) and any of the other Loan Documents to which it is a party, and
agrees that such Guarantee and Loan Documents are and shall remain in full force
and effect. Although Guarantor has been informed of the matters set forth herein
and has acknowledged and agreed to same, Guarantor understands that Agent and
Lenders have no obligation to inform Guarantor of such matters in the future or
to seek Guarantor’s acknowledgement or agreement to future amendments or
waivers, and nothing herein shall create such a duty.


HOOPER HOLMES, INC.,
a New York corporation




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President


HOOPER WELLNESS, LLC
a Kansas limited liability company




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President


ACCOUNTABLE HEALTH SOLUTIONS, LLC,
a Kansas limited liability company




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President


HOOPER INFORMATION SERVICES, INC.,
a New Jersey corporation




By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President


#47455014

--------------------------------------------------------------------------------









HOOPER DISTRIBUTION SERVICES, LLC,
a New Jersey limited liability company


By: Hooper Homes, Inc.,
its Manager


By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President


HOOPER KIT SERVICES, LLC,
a Kansas limited liability company


By: Hooper Homes, Inc.,
its sole Member


By:    /s/ Henry E. Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




#47455014